BUTTLER, P. J.,
specially concurring.
I concur with the disposition of this case only because this court’s decision in Forman v. Clatsop County, 63 Or App 617, 665 P2d 365 (1983), for which a petition for review has been filed, requires a consistent result here. Forman was decided in banc by a six to four majority; I adhere to the views expressed in the dissents.
Here, petitioner sought review by LUBA of a “resolution” adopted by respondent. In dismissing the proceeding, LUBA stated:
“We agree that Resolution 4541 is not a land use decision but for somewhat different reasons than those advanced by the respondent. Resolution 4541 does nothing except declare what the city understands to be the meaning of terms in its own ordinance. Resolution 4541 does not deny or in any way affect application for a building permit or any other permit to construct, maintain or operate a school or any other use in the R-4 zone. It is advice to the applicant that if it wishes to continue operation of its school, it must apply for and receive a *818conditional use permit from the city. If the applicant refuses, the city can seek to enjoin continued use of the school in circuit court. The city, however, would have to prove in circuit court that the use was in violation of the zoning ordinance. The city’s own determination the use was in violation of the ordinance would be of no effect. In this sense the determination is much like a city’s determination that a person has a vested right. Once challenged, the city’s determination means nothing. It has no force except that it provides guidance to the city in how to proceed. * * * The city’s determination in this case about the church’s use of the property for school purposes only provides guidance to the applicant as to what the city expects from the applicant. The determination may also provide guidance to the city in what action to take should the church not apply for a conditional use permit or cease operation of a school on the property. Determinations such as this which merely provide advice but do not in any of themselves affect the use of land are not land use decisions within the meaning of ORS 197.015(10).” (Footnotes omitted.)
In Forman, the petitioners sought declaratory relief in the circuit court following the county commissioners’ adoption of a similar resolution. We affirmed the trial court’s dismissal on the ground that the review of the county’s resolution dealing with the question whether a preexisting nonconforming use gave the petitioners a vested property right is within the exclusive jurisidiction of LUBA.
Although I think LUBA was right here, both for the reasons it gave and for those stated in the Forman dissenting opinions, Forman, at least for the present, states the law.